Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00845-CR

                                        Crystal MARTINEZ,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-CR-10192W
                        The Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 23, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal in compliance with Rule 42.2(a). See

TEX. R. APP. P. 42.2(a). The motion is granted and this appeal is dismissed. See id. Appellant

has also requested that issuance of the mandate be expedited so that appellant may be placed on

the list for inpatient treatment at the Substance Abuse Felony Treatment Program of the Texas

Department of Criminal Justice. Finding good cause for expedited issuance of the mandate, we

grant appellant’s request. TEX. R. APP. P. 18.1(c).

                                                   PER CURIAM

DO NOT PUBLISH